DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In regard to claim 19, the claim recites “A method for determining a deep tissue injury”. However, it is unclear in what way the claims achieve the purpose of the preamble. The limitation of “calculating an absorption by the tissue of radiation in the two spectral bands” does not provide any determining a deep tissue injury step but merely calculates an absorption information. It is suggested that a step(s) for determining a deep tissue injury based on the absorption information or similar language(s) should be set forth.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jobsis (USPN 4,805,623 – applicant cited). In regard to claim 19, Jobsis discloses a method (Figs. 4-8 and associated descriptions) for determining a deep tissue injury (intended uses which has insufficient patentable weight(s). It is noted that the preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02), the method comprising: irradiating, with at least one source of infrared radiation (elements 12, 14, 16, 18, 114, 116, and 118; tissue 10 and 110, Figs. 7-8 and associated descriptions), a surface of the tissue (Figs. 7-8 and associated descriptions) with SWIR radiation in a first spectral band in the wavelength range 1300 nm to 1430 nm (1400nm Col 14 lines 3-24), and with SWIR radiation in a second spectral band (1270nm, Col 14 lines 3-24; or one of 940, 980, 1030, 1060, 1070, 1100 nm, Col 14 line 25 – Col 15 line 17) such that an interaction of the radiation in both spectral bands with a component of the tissue other than water is substantially identical (hemoglobin and oxyhemoglobin, Col 14 lines 3-24; Fig. 6 and associated descriptions); measuring, with at least one radiation detector (elements 12, 16, 24, 26, 36, 38, 116, and 124, Figs. 7-8 and associated descriptions), an intensity of the radiation that emerges from the tissue in each of the spectral bands (intensity I0 and I, Col 1 line 64 – Col 2 line 12; Col 3 lines 7-34; Col 4 lines 7-30; Col 4 line 51 – Col 6 line 17; Col 9 lines 29-55; and/or detected signal before and after irradiation); and calculating an absorption by the tissue of radiation in the two spectral bands (differential absorption and effective pathlength, Col 14 lines 3-24; and/or Absw; Abs940,980,1060,1100 ; and/or absorbance/ absorption information associated with specific wavelengths of dilute and reference components in equations and associated descriptions in Col 15 line 1 – Col 17 line 65), the absorption being indicative of a subcutaneous deep tissue injury under intact skin in which liquids accumulate subcutaneously (Col 4 line 51 – Col 5 line 22; claim 1; Figs. 3, 7 and 8 and associated descriptions; hemoglobin information/content calculated from the absorption is associated with anemia or polycythemia, Col 16 lines 12-52; It is noted that the claim merely requires to calculation the absorption and does not require a determining step. The hemoglobin information/content is considered as indicative of any blood related information/ injury under the skin, e.g. more or less blood under the measuring area), wherein the interaction of the radiation comprises at least one of absorption and scattering (absorption, Figs. 1-6 and associated descriptions).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-18 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-18 of prior U.S. Patent No. 10,709,365. This is a statutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791